Title: To George Washington from Benjamin Harrison, 3 April 1789
From: Harrison, Benjamin
To: Washington, George



My dear Sir
Berkley Apr. 3d 1789

Your favor of the 9th ulto did not reach me till yesterday, the postmaster having by mistake, sent it to the Williamsburg office.
The sentiments you express, and the motives you assign, for taking on you the administration of the American government, I am sure proceed from the heart; and indeed they are such as I knew could alone govern you. If we could always be in such hands, my fears would vanish; but alass, that is not to be expected. My feeble aid, for the short time fate will continue me here, shall most assuredly be given, to render your situation comfortable, and prosperous. It has ever been my line of conduct, to combat every system of government, that my judgment disapproved, with firmness, and decency; but being over ruled, to acquiesce, and indeavour by a prompt obedience to the laws, to carry the opinions of others, into execution.
I can very readily conceive that too much of your time would have been taken up, by pointedly answering your numerous correspondents; and therefore very readily excuse, the trifling neglect of me; from a certainty that it could not proceed from a suspicion, of my entertaining the public, with any of your confidential communciations, either verbal, or by letter. We formerly had a long, and very interesting correspondence, every paragraph of which has been long since buried in oblivion; nor has the public eye ever had a glance at a single sentence of them. That you have been ill treated in that way I know, but you must look nearer home for the authors.
When I took the liberty to communicate to you, my desire of becoming a place man, I had not the most distant idea of extorting a promise of assistance; but only thought it necessary to inform you of my wishes, that your attention might in some degree be turn’d to me. If Colo. Parker, to whom the place was properly given, had continued in it; you would have found me

amongst the last men in the world, that would have attempted to displace him; but the present case is widely different. On his being chosen a member of congress, he unexpectedly resign’d his commission, about ten days before the new government was to take place, which there was no kind of necessity for his doing; and Lindsay was appointed before his resignation was known to a hundredth part of the country. The executive council, was at that time composed of six members only, five of which were present; three of them were in his favor, and the other two with the absent member against him; this being a true state of facts, I did not conceive the application improper; more espcially when I was of opinion, that if the establishment of him had been left to the assembly, that it was next to impossible that he could have got himself confirm’d. The idea of being a place man under any government is disagreable.
